IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IVAN RAMOND                          NOT FINAL UNTIL TIME EXPIRES TO
RICHARDSON,                          FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-4778
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 8, 2017.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Andy Thomas, Public Defender, and A. Victoria Wiggins, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Steven E. Woods, Assistant Attorney General,
and Thomas H. Duffy, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Ivan Richardson appeals the trial court’s finding that he violated probation

and the resulting prison sentence. Richardson represented himself for both the VOP

hearing and the sentencing hearing held immediately after. While the court
conducted a sufficient Faretta ∗ inquiry before the violation hearing, it failed to

renew the offer of counsel before sentencing. Therefore, we vacate the sentence and

remand for resentencing. See Cuyler v. State, 131 So. 3d 827, 828 (Fla. 1st DCA

2014) (“While a full Faretta inquiry need not be conducted at every stage of criminal

proceedings, once counsel has been waived under Faretta, the offer of assistance of

counsel must be renewed by the court at each critical stage of the proceedings. . . .

Sentencing is a critical stage of a criminal proceeding.”).

        REVERSED and REMANDED.

B.L. THOMAS, C.J., and OSTERHAUS and WINSOR, JJ., CONCUR.




∗
    Faretta v. California, 422 U.S. 806 (1975).
                                           2